950 A.2d 1288 (2008)
286 Conn. 912
Michael JOHNSON
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided May 21, 2008.
Kevin E. Dehghani, special public defender, in support of the petition.
Adam E. Mattei, special deputy assistant state's attorney, in opposition.
The petitioner Michael Johnson's petition for certification for appeal from the Appellate Court, 106 Conn.App. 781, 943 A.2d 1136 (2008), is denied.
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.